Citation Nr: 1025249	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  08-28 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from 
October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, 
which denied the Veteran's claims.

In July 2009, the Veteran presented sworn testimony during a 
personal hearing in Lincoln, Nebraska, which was chaired by the 
undersigned.  A transcript of the hearing has been associated 
with the Veteran's VA claims folder.  

In August 2009, the Veteran submitted additional evidence 
directly to the Board.  In May 2010, the Veteran's representative 
submitted a written waiver of local consideration of this 
evidence.  This waiver is contained in the Veteran's claims 
folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2009). 


FINDINGS OF FACT

1.  The competent medical evidence of record is in equipoise as 
to whether the Veteran's currently diagnosed bilateral hearing 
loss is related to his military service.

2.  The competent medical evidence of record does not support a 
finding that the Veteran's currently diagnosed tinnitus is due to 
his military service.


CONCLUSIONS OF LAW

1.  The Veteran's currently diagnosed bilateral hearing loss is a 
result of his active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by the Veteran's 
active military service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for bilateral 
hearing loss and tinnitus, which he contends are due to his 
military service.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist a claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify a veteran and a veteran's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claims.  As part of this notice, VA is to 
specifically inform a veteran and a veteran's representative, if 
any, of which portion, if any, of the evidence is to be provided 
by a veteran and which part, if any, VA will attempt to obtain on 
behalf of a veteran.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant, but not mentioning who is 
responsible for obtaining such evidence, did not meet the 
standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues currently before the Board.  
The Veteran was informed of the evidentiary requirements for 
service connection in a letter dated May 2008.  The VCAA letter 
indicated that in order for service connection to be granted 
there must be evidence of an injury in military service or a 
disease that began in or was made worse during military service, 
or that there was an event in service that caused an injury or 
disease; a current physical or mental disability shown by medical 
evidence; and a relationship between the disability and an 
injury, disease, or event in military service.  

Crucially, the RO informed the Veteran of VA's duty to assist him 
in the development of his claims in the May 2008 VCAA letter.  
Specifically, the letter stated that VA would assist the Veteran 
in obtaining relevant records such as all records held by Federal 
agencies to include service treatment records or other military 
records, and medical records from VA hospitals.  With respect to 
private treatment records, the letter informed the Veteran that 
VA would request such records, if the Veteran completed and 
returned the attached VA Form 21-4142, Authorization and Consent 
to Release Information.  The letter also notified the Veteran 
that he would be afforded a VA examination if necessary to make a 
decision on his claims.

The May 2008 VCAA letter emphasized:  "If the evidence is not in 
your possession, you must give us enough information about the 
evidence so that we can request it from the person or agency that 
has it.  If the holder of the evidence declines to give it to us, 
asks for a fee to provide it, or VA otherwise cannot get the 
evidence, we will notify you.  It is your responsibility to make 
sure we receive all requested records that are not in the 
possession of a Federal department or agency."  [Emphasis as in 
the original].

The May 2008 VCAA letter specifically requested:  "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to us."  
This complies with the "give us everything you've got" provision 
formerly contained in 38 C.F.R. § 3.159(b) in that it informed 
the Veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  [The Board observes 
that 38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  The 
final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date.  
Because a service connection claim is comprised of five elements, 
the Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  This 
includes notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.

The Veteran was provided with Dingess notice in the May 2008 VCAA 
letter, which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact of 
the condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would be 
pertinent to a disability rating, such as on-going treatment 
records, recent Social Security determinations, and statements 
from employers as to job performance and time lost due to 
service-connected disabilities.  

With respect to effective date, the May 2008 letter instructed 
the Veteran that two factors were relevant in determining 
effective dates:  when a claim was received and when the evidence 
"shows a level of disability that supports a certain rating 
under the rating schedule."  The Veteran was also advised in the 
letter as to examples of evidence that would be pertinent to an 
effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the Veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to disability 
rating and effective date pursuant to the Court's Dingess 
determination.  

As there is no indication that there exists any evidence which 
could be obtained to affect the outcome of this case, no further 
VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid the 
veteran].
Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

In the instant case, the Board finds that reasonable efforts have 
been made to assist the Veteran in obtaining evidence necessary 
to substantiate his claims and there is no reasonable possibility 
that further assistance would aid in substantiating them.  The 
evidence of record includes service treatment records, the 
Veteran's statements, a lay statement, and VA and private 
treatment records.  

The Veteran was afforded VA examinations in June 2008 as to his 
bilateral hearing loss and tinnitus claims.  The VA examination 
reports reflect that the examiners thoroughly reviewed the 
Veteran's past medical history along with his personal 
contentions/history, documented his medical conditions, and 
rendered opinions which appear to be consistent with the 
remainder of the evidence of record.  The Board therefore 
concludes that the VA examination reports are adequate for 
evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr 
v. Nicholson, 
21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate].  

In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of these issues has 
been consistent with said provisions.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 C.F.R. § 
3.103 (2009).  He has retained the services of a representative 
and, as indicated above, presented personal testimony in support 
of his claims before the undersigned.

Accordingly, the Board will proceed to a decision on the merits.

Bilateral Hearing Loss Disability

Legal Criteria

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) evidence of a nexus, in most cases, between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

For certain chronic disorders, including sensorineural hearing 
loss, service connection may be presumed to have been incurred in 
service if the disease becomes manifest to a compensable degree 
within one year following separation from service.  See 38 
U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2009).

Service connection for impaired hearing shall only be established 
when hearing status, as determined by audiometric testing, meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures threshold hearing levels (in decibels), over a 
range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).

The determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2009).  For the 
purposes of applying the law administered by VA, impaired hearing 
will be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385 (2009).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for establishing 
a "disability" at that time, he or she may nevertheless establish 
service connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  See Hensley, supra.

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

Analysis

The Veteran is seeking entitlement to service connection for 
right ear hearing loss, which he contends is due to his active 
military service.  See, e.g., the Veteran's claim dated April 
2008.  

As noted above, in order for service connection to be granted, 
three elements must be present: (1) a current disability; (2) in-
service incurrence or aggravation of disease or injury; and (3) 
medical nexus.  See Hickson, supra.

It is undisputed that the Veteran is currently diagnosed with 
bilateral sensorineural hearing loss, as is evidenced by the June 
2008 VA audiology examination.  Hickson element (1) is, 
therefore, satisfied.

With regard to Hickson element (2), evidence of an in-service 
incurrence of a disease or injury causing hearing loss, the Board 
will address disease and injury separately.

Concerning in-service disease, a review of service treatment 
records reveals no evidence of compensable hearing loss.  An 
audiogram conducted upon the Veteran's separation from service in 
June 1962 demonstrated essentially normal hearing.  Further, the 
record does not reflect medical evidence showing any 
manifestations of hearing loss during the one-year presumptive 
period after separation from service.  See 38 C.F.R. §§ 3.307, 
3.309(a) (2009).  Accordingly, Hickson element (2) is not met 
with respect to disease.

With respect to in-service injury, the Veteran contends that his 
bilateral hearing loss developed as a result of exposure to small 
weapons, small arms, and artillery fire during his military 
service.  See, e.g., the July 2009 Board hearing transcript, pgs. 
6-7.  The Board recognizes that the Veteran's DD-214 is not of 
record to verify his military occupational specialty.  However, 
the Board has no reason to disbelieve the Veteran's report of 
exposure to small weapons, small arms, and artillery fire without 
ear protection during his military training.  Accordingly, the 
Board finds that the Veteran's testimony is sufficient to satisfy 
Hickson element (2).  

Turning to crucial Hickson element (3), medical nexus, the record 
contains conflicting medical opinions as to the issue of medical 
nexus.  

The Board has the authority to "discount the weight and probity 
of evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court 
has held that the Board may not reject medical opinions based on 
its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In a June 2008 opinion, a VA audiologist reviewed the Veteran's 
claims folder and concluded that "[d]ue to normal hearing on 
military audiological testing at separation, it is not likely 
that current hearing loss is related to military acoustic trauma.  
Civilian noise exposure and presbycusis are contributory 
factors."  The VA examiner explained, "[e]xposure to either 
impulse sounds or continuous exposure can cause a temporary 
threshold shift.  This disappears in 16 to 48 hours after 
exposure to loud noise . . . If the hearing does not recover 
completely from a temporary threshold shift, a permanent hearing 
loss exists.  Since the damage is done when exposed to noise, a 
normal audiogram subsequent to the noise exposure would verify 
that the hearing had recovered without permanent loss."

In contrast, in an August 2009 opinion, a private physician, Dr. 
R.J.E., indicated that he had reviewed the Veteran's service 
treatment records and medical records, and therefore concluded, 
"[b]ased upon my experience as a primary care physician and 
interpreting audiometric evaluations it is my opinion to a 
reasonable degree of medical certainty that [the Veteran]'s 
hearing loss is most likely caused by noise exposure occurring 
during the course of his military service with minimal changes in 
evidence as of 05/JUNE/62 and significant changes in evidence as 
of 19/DEC/65."  Dr. R.J.E. further opined, "[h]earing loss from 
chronic noise exposure is a slow process which oftentimes goes 
unnoticed by the patient as oftentimes the only thing that might 
be noticed is some difficulty in distinguishing speech when in a 
noisy environment."  

Both June 2008 VA medical opinion and the August 2009 private 
medical opinion appear to have been based upon thorough review of 
the record and thoughtful analyses of the Veteran's entire 
history and current medical condition.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion"].  

Accordingly, the Board finds that the evidence of record is in 
equipoise as to the matter of whether the Veteran's current 
bilateral hearing loss is a result of his military service.  The 
benefit of the doubt rule is therefore for application.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  As 
such, Hickson element (3), and thereby all three elements, has 
been satisfied.  For reasons and bases expressed above, the 
benefit sought on appeal is granted.

Tinnitus

The law and regulations pertaining generally to service 
connection and continuity of symptomatology have been set forth 
above and will not be repeated here.

The Veteran is claiming entitlement to service connection for 
tinnitus, which he contends is due to his active military 
service.  See, e.g., the Veteran's notice of disagreement dated 
August 2008.  

As noted above, in order for service connection to be granted, 
three elements must be present: (1) a current disability; (2) in-
service incurrence or aggravation of disease or injury; and (3) 
medical nexus.  See Hickson, supra.

It is undisputed that the Veteran is currently diagnosed with 
tinnitus.  See the June 2008 VA examination report.  Hickson 
element (1) is, therefore, satisfied.

With regard to Hickson element (2), as indicated above, the Board 
does not dispute the Veteran's report of in-service noise 
exposure during military training.  As such, Hickson element (2) 
is satisfied.  

Turning to crucial Hickson element (3), medical nexus, the only 
competent medical opinion of record concerning the issue of 
medical nexus is the report of the June 2008 VA examiner.  The VA 
examiner concluded that "[t]he Veteran's current tinnitus is 
less likely than not due to or aggravated by any military service 
from 1961 to 1962."  The VA examiner explained that "[t]here is 
a lack of evidence in the C-file of any complaints of tinnitus 
during service and the time between service.  Additionally, the 
date of this evaluation is over 46 years without evidence of any 
audiologic treatment in the intervening years as he hasn't sought 
any medical care or even discussed this current condition with 
his [primary care physician].  The c-file and service treatment 
records were reviewed in which the Veteran had a normal 
separation medical examination on June 5, 1962."  

The June 2008 VA medical opinion was based upon thorough review 
of the record and thoughtful analysis of the Veteran's entire 
history.  See Bloom, supra [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion"].  Moreover, the June 2008 VA opinion appears to be 
consistent with the Veteran's documented medical history, which 
is absent any indication of tinnitus until the VA examination was 
conducted in June 2008.  The Veteran has pointed to no medical 
evidence of treatment for tinnitus in the years following his 
military service.  

The Veteran's representative argues that the June 2008 VA medical 
opinion was incorrectly premised on the examiner's errant 
notation that the Veteran reported a thirty year history of 
tinnitus.  See the July 2009 Board hearing transcript, pgs. 
18-19.  The Veteran's representative would have us blame the VA 
examiner for this thirty year history; however, the Board 
observes that the Veteran has been repeatedly inconsistent when 
indicating the onset of his tinnitus.  Although he now maintains 
that the tinnitus began during his military service, he 
previously reported to the June 2008 audiological examiner that 
his tinnitus began 45 years prior or within a year of his release 
from military service.  Additionally, in his August 2009 opinion, 
Dr. R.J.E. indicated that the Veteran reported a different date 
for the onset of tinnitus.  According to Dr. R.J.E., the Veteran 
contended that his tinnitus began in approximately 1991, nearly 
30 years after his service separation.  Crucially, regardless of 
the accuracy of the questioned notation, the June 2008 VA 
examiner did not cite to that notation in providing rationale for 
her conclusion.  Instead, as indicated above, she based her 
negative nexus opinion on an absence of clinical evidence during 
the Veteran's military service and for decades after his military 
discharge.

The Veteran has not submitted a medical opinion to contradict the 
conclusion of the June 2008 VA examiner.  Notably, in his August 
2009 opinion, Dr. R.J.E. indicated that he was unable to render 
an opinion as to the relationship of the Veteran's tinnitus and 
his military service.  As was explained in the VCAA section 
above, the Veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim.  He has 
failed to do so.  See 38 U.S.C.A. § 5107(a) 
(West 2002) [it is the claimant's responsibility to support a 
claim for VA benefits].  The Court has held that "[t]he duty to 
assist is not always a one-way street. If a veteran wishes help, 
he cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining the 
putative evidence." See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

To the extent that the Veteran or his representative is 
contending that the currently diagnosed tinnitus is related to 
the Veteran's military service, neither is competent to comment 
on medical matters such as etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(2009) [competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions].  
Accordingly, the statements offered by the Veteran and his 
representative in support of the claim are not competent medical 
evidence and do not serve to establish medical nexus.  

The Veteran essentially contends that he has had hearing loss on 
a continuous basis since service.  The Board is of course aware 
of the provisions of 38 C.F.R. 
§ 3.303(b), discussed in the law and regulations section above.  
In Savage v. Gober, 10 Vet. App. 488 (1997), the Court noted that 
while the concept of continuity of symptomatology focuses on 
continuity of symptoms, not treatment, the lack of evidence of 
treatment may bear upon the credibility of the evidence of 
continuity.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to report that he has experienced certain symptoms such as 
ringing in his ears.  See Washington v. Nicholson, 21 Vet. App. 
191, 195 (2007) [holding that, "[a]s a layperson, an appellant is 
competent to provide information regarding visible, or otherwise 
observable symptoms of disability]; see also Barr v. Nicholson, 
21 Vet. App. 303 (2007); Layno v. Brown, 
6 Vet. App. 465 (1994).  However, competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006); see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Veteran is 
not competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu, supra.  Moreover, the Board does not 
find the Veteran's statements or those of his spouse concerning 
continuing symptomatology to be credible in light of the utterly 
negative objective evidence for forty-five years after service.  
Furthermore, the Veteran's multiple conflicting statements 
regarding the date of onset of tinnitus call to question his 
credibility.  The fact that the clinical evidence record does not 
provide support for the Veteran's contentions that he experienced 
continuous tinnitus since service is highly probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) [affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which there 
was no clinical documentation of the claimed condition].

In Voerth v. West, 13 Vet. App. 117, 120-21 (1999), the Court 
held that in order to award service connection 38 C.F.R. § 
3.303(b), there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent.  Such 
evidence is lacking in this case.  Continuity of symptomatology 
after service is therefore not demonstrated.

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the Veteran's claim fails on this basis.

In summary, for the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
tinnitus.  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for bilateral hearing loss disability is 
granted.

Service connection for tinnitus is denied.


___________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


